DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed November 5, 2021 is acknowledged and has been entered.  Claims 45 and 61 have been amended.

2.	Claims 45-65 have been examined.

Information Disclosure Statement
3.	The information disclosures filed November 5, 2021 has been considered.  An initialed copy is enclosed.

Terminal Disclaimer
4.	The terminal disclaimer filed on November 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,428,143 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed August 5, 2021.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 45-65 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,428,143.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-22 of the patent are drawn to a method of treating cancer or a method of killing, disabling, or depleting TREM2+ myeloid cells present in a cancer tissue of a subject, said method comprising: contacting the TREM2+ myeloid cells present in the cancer tissue of the subject with an antibody or antigen-binding fragment thereof comprising a human Fc domain, wherein the antibody or antigen-binding fragment thereof binds to the extracellular domain of TREM2; wherein the antibody or antigen-binding fragment thereof is present in an amount effective to kill, disable, or deplete the TREM2+ myeloid cells via antibody-dependent cell-mediated cytotoxicity activity, antibody-dependent phagocytosis activity, complement-dependent cytotoxicity activity, or antibody-mediated phagocytosis activity.
The claims do not recite a step by which the presence of TREM2+ myeloid cells from a cancer sample obtained from a subject is determined, but nevertheless it would 
With the exception of the noted difference in the subject matter that is claimed by the patent, which is not viewed as an unobvious difference, it is submitted that the subject matter that is claimed is so substantially similar to that which is presently claimed that for the most part the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.
Notably Applicant filed a terminal disclaimer on November 5, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,428,143, but upon review the terminal disclaimer was not found acceptable.  See the explanation above.

Conclusion
8.	No claim is allowed.

9.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Tessarz et al. (Immunol. Lett. 2008 Mar 15; 116 (2): 111-6) reviews the TREM-1/DAP12 signaling pathway and discloses that DAP12, when coupled to TREM-2 in mouse macrophages, inhibits TLR- or FcR-induced cytokine production.
Piccio et al. (Eur. J. Immunol. 2007 May; 37 (5): 1290-301) teaches blockade of TREM-2 exacerbates experimental autoimmune encephalomyelitis.
U.S. Patent Application Publication No. 20170240631-A1 teaches anti-TREM2 antibodies and the use thereof to treat neurological diseases such as dementia, frontotemporal dementia, Alzheimer’s disease, Nasu-Hakola disease, and/or multiple sclerosis.
Although not prior art, Katzenelenbogen et al. (Cell. 2020 Aug 20; 182 (4): 872-85) teaches genetic ablation of Trem2 in mice inhibits accumulation of intra-tumoral Arg1+ Trem2+ regulatory myeloid (Mreg) cells, leading to a marked decrease in dysfunctional 
	Molgora et al. (Cell. 2020 Aug 20; 182 (4): 886-900) teaches TREM2 is expressed in tumor macrophages and inversely correlated with prolonged survival for two types of cancer, suggesting that TREM2 be considered a target for anticancer immunotherapy.
Zhang et al. (Hum. Pathol. 2018 Feb; 72: 91-9) teaches high TREM2 expression correlates with poor prognosis in gastric cancer. 

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
November 18, 2021